Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zhao et al (US 9,866,269).
	Regarding claim 1, Zhao discloses a distortion compensation device  (Figure 3: device 224) performing 5distortion compensation on a signal (Figure 3: predistortion 302) to be amplified by an amplifier for the amplifier (Figure 3: PA 304) using a distortion compensation model (column 9, lines 45-55: the power amplifier is associated with one or more PA models including, for example, memoryless PA model, Pa model with short term memory effects, PA model with long term memory effects, or a combination thereof.), an internal state of the amplifier affecting a distortion characteristic varying (Column 1, lines 14-26: the non-linearity of the power amplifier creates spectral growth beyond the signal bandwidth of a particular channel, which interferes with adjacent channels. It also causes distortions within the signal bandwidth of the particular channel, which decreases bit error rate performance.), wherein the distortion compensation model includes: 
10a plurality of calculation models having respective distortion compensation characteristics for the amplifier in different internal states (column 9, lines 45-55: the power amplifier is associated with one or more PA models including, for example, memoryless PA model, PA model with short term memory effects, PA model with long term memory effects, or a combination thereof. Column 10, lines 6-18: referring to figure 4B, a DPD system is configured to compensate for both short term and long term memory effects in the PA. Column 10, line 63 to column 11, line 14, in some embodiments, the IIR filters 416, 418 and 420 have long impulse responses and therefore may be configured to model various long term memory effects of the power amplifier 304 to compensate for those long term memory effects. Those long term memory effects may be attributed to the PA’s active device’s dynamic thermal effects and/or change carrier traps. The adaptation block 308 may adaptively configure the IIR filters to model long term effects of the PA via long term memory effects parameters defining the IIR filters.), and 
a combiner combining the plurality of calculation models at a combination ratio corresponding to the internal 15state that varies (Figure 4B: combiner 442. Column 10, lines 58-95: the parallel paths are combined in combiner 442 including one or more adders. The combiner will combine the paths according to the parameters as shown in each of the IIR filters in figure 4B. The parameters will adjust the input signals by multiplying and adding values according to the parameters. The signals will be combined according to these adaptive and dynamic parameter values. A combining ratio will be available according to these parameters.).  
Regarding claim 2, Zhao discloses a generator generating a parameter indicating the internal state, 20wherein the combination ratio is based on the parameter (Figure 4B: combiner 442. Column 10, lines 58-95: the parallel paths are combined in combiner 442 including one or more adders. The combiner will combine the paths according to the parameters as shown in each of the IIF filters in figure 4B. The parameters will adjust the input signals by multiplying and adding values according to the parameters. The signals will be combined according to these adaptive and dynamic parameter values. A combining ratio will be available according to these parameters. Column 11, lines 8-16: The adaptation block 308 may determine the parameters for the IIR filters using various algorithms.).  
Regarding claim 3, Zhao discloses wherein: 25the combination ratio is determined based on a parameter indicating the internal state (Figure 4B: combiner 442. Column 10, lines 58-95: the parallel paths are combined in combiner 442 including one or more adders. The combiner will combine the paths according to the parameters as shown in each of the IIF filters in figure 4B. The parameters will adjust the input signals by multiplying and adding values according to the parameters. The signals will be combined according to these adaptive and dynamic parameter values. A combining ratio will be available according to these parameters. Column 11, lines 8-16: The adaptation block 308 may determine the parameters for the IIR filters using various algorithms.), and the parameter is determined based on a level of the signal (Figure 3: Adaptation block 308 receives the output of the power amplifier 304.).
30Regarding claim 4, Zhao discloses wherein the parameter is further determined based on a past value of the parameter (Column 10, line 63 to column 11, line 14, in some embodiments, the IIR filters 416, 418 and 420 have long impulse responses and therefore may be configured to model various long term memory effects of the power amplifier 304 to compensate for those long term memory effects. Those long term memory effects may be attributed to the PA’s active device’s dynamic thermal effects and/or change carrier traps. The adaptation block 308 may adaptively configure the IIR filters to model long term effects of the PA via long term memory effects parameters defining the IIR filters.).  
Regarding claim 5, Zhao discloses 35wherein: the distortion compensation characteristic of each of the plurality of calculation models has a characteristic for- 31 - SGR/24210111.1compensating for a first memory effect having a first response time in the amplifier, and a parameter calculation model for calculating the parameter expresses a second memory effect having a second 5response time longer than the first response time in the amplifier (Column 10, lines 6-18: referring to figure 4B, a DPD system is configured to compensate for both short term and long term memory effects in the PA. Column 9, lines 20-34: time constants of the short term memory effects are of the order of nanoseconds. Time constants of the long term memory effects are of the order of microseconds, milliseconds or greater.).  
Regarding claim 6, Zhao discloses wherein the combination ratio is calculated based on 10a level of the signal (Figure 3: Adaptation block 308 receives the output of the power amplifier 304. Figure 4B: combiner 442. Column 10, lines 58-95: the parallel paths are combined in combiner 442 including one or more adders. The combiner will combine the paths according to the parameters as shown in each of the IIR filters in figure 4B. The parameters will adjust the input signals by multiplying and adding values according to the parameters. The signals will be combined according to these adaptive and dynamic parameter values. A combining ratio will be available according to these parameters.). 
Regarding claim 7, Zhao discloses wherein the combination ratio is calculated using a temperature dependent parameter that varies depending on a 15temperature condition (Column 10, lines 6-18: referring to figure 4B, a DPD system is configured to compensate for both short term and long term memory effects in the PA. Column 10, line 63 to column 11, line 14, in some embodiments, the IIR filters 416, 418 and 420 have long impulse responses and therefore may be configured to model various long term memory effects of the power amplifier 304 to compensate for those long term memory effects. Those long term memory effects may be attributed to the PA’s active device’s dynamic thermal effects and/or change carrier traps.).  
Regarding claim 8, Zhao discloses wherein the plurality of calculation models is two calculation models (Column 10, lines 6-18: referring to figure 4B, a DPD system is configured to compensate for both short term and long term memory effects in the PA.).  
Regarding claim 9, Zhao discloses further comprising a selector, wherein: the plurality of calculation models includes three or more calculation models, and 25the selector is configured to select two or more calculation models to be combined by the combiner from among the three or more calculation models (column 9, lines 45-55: the power amplifier is associated with one or more PA models including, for example, memoryless PA model, PA model with short term memory effects, PA model with long term memory effects, or a combination thereof. As an alternative, Column 11, lines 31-36 discloses the adaptation block may configure the long term memory effects parameters such that the IIR filters are deactivated.).  
Regarding claim 10, Zhao discloses 30wherein the selector is configured to select the two or more calculation models based on a parameter indicating the internal state (column 9, lines 45-55: the power amplifier is associated with one or more PA models including, for example, memoryless PA model, PA model with short term memory effects, PA model with long term memory effects, or a combination thereof. As an alternative, Column 11, lines 31-36 discloses the adaptation block may configure the long term memory effects parameters such that the IIR filters are deactivated.). 
Regarding claim 11, Zhao discloses 35wherein the plurality of calculation models includes: a first calculation model having a first - 32 -SGR/24210111.1distortion compensation characteristic for the amplifier in a first internal state (column 9, lines 45-55: the power amplifier is associated with one or more PA models including, for example, memoryless PA model, PA model with short term memory effects, PA model with long term memory effects, or a combination thereof. The adaptation of the memory polynomial model to compensate for short term memory effects of the PA is different than the adaptation of the IIR filters using the long term memory effect parameters.), a second calculation model having a second distortion compensation characteristic for the amplifier in a 5second internal state different from the first internal state (column 9, lines 45-55: the power amplifier is associated with one or more PA models including, for example, memoryless PA model, PA model with short term memory effects, PA model with long term memory effects, or a combination thereof. The adaptation of the memory polynomial model to compensate for short term memory effects of the PA is different than the adaptation of the IIR filters using the long term memory effect parameters.), and the combination ratio has a value corresponding to a transient internal state between the first internal state and the second internal state (Figure 4B: The combiner 442 will combine the signals from the DPD paths and the IIR paths according to the adaptation that has taken place in each of those paths.).  
Regarding claim 12, Zhao discloses wherein: the plurality of calculation models includes: a first calculation model having a first 15distortion compensation characteristic for the amplifier in a first internal state, a second calculation model having a second distortion compensation characteristic for the amplifier in a second internal state different from the first internal 20state, and a third calculation model having a third distortion compensation characteristic for the amplifier in a third internal state different from the first internal state and the second internal state, and 25the second internal state is an intermediate internal state between the first internal state and the third internal state (column 9, lines 45-55: the power amplifier is associated with one or more PA models including, for example, memoryless PA model, PA model with short term memory effects, PA model with long term memory effects, or a combination thereof. The adaptation of the memory polynomial model to compensate for short term memory effects of the PA is different than the adaptation of the IIR filters using the long term memory effect parameters. In addition, each model will have distortion compensation characteristics for the amplifier in first, second and third states. For example, as the amplifier non-linearity increases to a first and second and third amount, each of the models will have a distortion characteristic for each of those first, second and third amounts. As will each of the IIR filters.).  
Regarding claims 15 and 16, Zhao discloses a distortion compensation method and non-transitory computer-readable storage medium storing a computer program (Column 6, lines 18-23: in another aspect, PROC 110 is omitted and may be replaced with one or more other varieties of programmable blocks described such as programmable circuitry that can execute program code.) for performing distortion compensation on a signal to be amplified by an amplifier of which an internal state affecting a distortion 35characteristic varies (Column 1, lines 14-26: the non-linearity of the power amplifier creates spectral growth beyond the signal bandwidth of a particular channel, which interferes with adjacent channels. It also causes distortions within the signal bandwidth of the particular channel, which decreases bit error rate performance.), the distortion compensation method comprising: a step in which a distortion compensation device - 34 -SGR/24210111.1combines a plurality of calculation models having respective distortion compensation characteristics for the amplifier (column 9, lines 45-55: the power amplifier is associated with one or more PA models including, for example, memoryless PA model, PA model with short term memory effects, PA model with long term memory effects, or a combination thereof. Column 10, lines 6-18: referring to figure 4B, a DPD system is configured to compensate for both short term and long term memory effects in the PA. Column 10, line 63 to column 11, line 14, in some embodiments, the IIR filters 416, 418 and 420 have long impulse responses and therefore may be configured to model various long term memory effects of the power amplifier 304 to compensate for those long term memory effects. Those long term memory effects may be attributed to the PA’s active device’s dynamic thermal effects and/or change carrier traps. The adaptation block 308 may adaptively configure the IIR filters to model long term effects of the PA via long term memory effects parameters defining the IIR filters.), in different internal states at a combination ratio corresponding to the internal state that varies (Figure 4B: combiner 442. Column 10, lines 58-95: the parallel paths are combined in combiner 442 including one or more adders. The combiner will combine the paths according to the parameters as shown in each of the IIR filters in figure 4B. The parameters will adjust the input signals by multiplying and adding values according to the parameters. The signals will be combined according to these adaptive and dynamic parameter values. A combining ratio will be available according to these parameters.).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, respectively, of copending Application No. 17/201,875 in view of Zhao et al (US 9,866,269).
	Regarding claims 1-16, the reference discloses the modeling device, method and medium using an amplifier model that models and amplifier of the instant claims. The reference does not disclose the modelling device is a distortion compensation device performing distortion compensation on a signal to be amplified. Zhao discloses the non-linearity of the power amplifier creates spectral growth beyond the signal bandwidth of a particular channel, which interferes with adjacent channels. It also causes distortions within the signal bandwidth of the particular channel, which decreases bit error rate performance in column 1, lines 14-26. Zhao further discloses the power amplifier is associated with one or more PA models including, for example, memoryless PA model, Pa model with short term memory effects, PA model with long term memory effects, or a combination thereof in column 9, lines 45-55. The use of the models allows for the predistortion block shown in figure 3 to be adapted to compensate for the non-linearity of the PA. This will provide for improved communication in the communication system. For this reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the distortion compensation device of Zhao into the device, method and medium of the reference.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/11/2022